Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues against the Berg et al and Thompson et al references by stating that neither discloses a modular dock (15, 20, respectively) configured to perform the coupling of the survey node (14, 30, respectively) to the submarine (ROV, 35, respectively) while “at least a portion of the modular dock remains fixedly attached to the marine surface vessel” (13, 5, respectively).  However, it is noted that both Berg et al and Thompson et al include a crane and cable that attaches the modular dock to the marine surface vessel.  The limitation to “fixedly attached” does not patently define over such.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg et al (‘560).
 	Per claim 28, Berg et al discloses a system that includes a modular dock (15) configured to be attached to and detached from a marine surface vessel (13) where the modular dock (15) is further configured to couple a marine survey node (14) to a submarine (ROV), and to offload the marine survey node (14) from the submarine (ROV), while the submarine is disposed in a body of water near the dock (15) where the modular dock (15) is further configured to perform the coupling of the marine survey node (14) to the submarine (ROV) and to offload the marine survey node (15) from the submarine (ROV) while at least a portion of the modular dock remains fixedly attached, through a crane/cable, to the marine surface vessel (13).
	Per claims 29-33, see plural docks (15) and Figure 2 which shows a flat bottom vessel which implicitly is autonomous.

5.	Claim(s) 28, 33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (‘043).
Per claim 28, Thompson et al discloses a system that includes a modular dock (20, 100) configured to be attached to and detached from a marine surface vessel (5) where the modular dock (20, 100) is further configured to couple a marine survey node (30) to a submarine (35), and to offload the marine survey node (30) from the submarine (35), while the submarine is disposed in a body of water near the dock (20, 100) where the modular dock (20, 100) is further configured to perform the coupling of the marine survey node (30) to the submarine (35) and to offload the marine survey node (30) from the submarine (35) while at least a portion of the modular dock remains fixedly attached, through a crane/cable, to the marine surface vessel (5).
.
	Per claims 33, see Fig. 1.
	Per claim 38, see col. 8, lines 4-41.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/ Primary Examiner, Art Unit 3645                                                                                                                                                                                                        




ijl